DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sucker rod feed mechanism”, “first sucker rod support” and “second sucker rod support” in claim 1; “a rotator” in claim 6; and “a vibrator” in claim 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	Applicant’s amendment to claim 1 does not provide any further structure to perform the claimed function, e.g., “sucker rod feeding mechanism” does not provide any structure to the feeding mechanism.
Response to Amendment
Claims 1-23 are pending in the Amendment filed 11/30/2021. 
The rejection of claims 13-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of applicant’s amendment to claims 13, 15, and 17-20. 
However, claims 4-5 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
The prior art rejections of claims 1-23 over Weiss et al. (US 20080149622 A1) are withdrawn in view of Applicant’s persuasive arguments. See Response to Arguments, below. 
However, claims 1-21 and 23 are rejected in view of newly cited references to Wagar (US 4433226 A) and Lewis (US 4501942 A), as set forth below. 
Response to Arguments
Applicant’s arguments, see “Remarks” at pg. 9, para. 4-5, filed 11/30/2021, with respect to the rejection of claims 1-9 and 12-19 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Weiss et al. (US 20080149622 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wagar (US 4433226 A) and Lewis (US 4501942 A).
Applicant argues as to the 102 rejection over Weiss:

“Thus, Weiss neither expressly nor inherently discloses the performance of the metallurgical hardening process on a sucker rod, or a process of cleaning a sucker rod using the disclosed metallurgical hardening process.” [“Remarks”, pg. 9, para. 4-5].
In response, this argument is persuasive for the reason put forth by Applicant. Additionally, Weiss fails to teach or suggest the disclosed apparatus and process for scan induction heating of a workpiece that is directed treating elongated workpieces such as drives shafts (typically in the range of several feet), would feasibly be able to treat workpieces such as sucker rods (in the range of 25-30 feet).  
For the foregoing reasons, the rejection of claims 1-9 and 12-19 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Weiss et al. (US 20080149622 A1) is withdrawn. 
However, newly cited reference to Wagar (US 4433226 A) and Lewis (US 4501942 A) are expressly directed to apparatus for heat treating sucker rods through inductive heating [Abstracts], and Wagar further discloses rapidly heating the sucker rods to a temperature of 475° F +-.25° F using the inductive heating coils [col. 7, lines 21-30]. It is therefore inherent to the process of Wagar that native scale, e.g., through oxidation with the atmosphere, would be discharged from the sucker rod by the rapid heating process of Wagar.
Applicant argues as to the 103 rejection in view of Amagasa:
“Amagasa discloses a process for “blowing off the scales falling on a heat insulating board..." (para. [0011]), which is a part of the heating apparatus, and is distinct from a material being heated (i.e., "heated material") by the apparatus. Accordingly, Amagasa does not disclose blowing scale particles off of a material being treated by the apparatus and, more specifically, off of a sucker rod supported within a heating zone of the apparatus, as required in claim 20.” [“Remarks”, para. bridging pg. 10-11].
In response, as to claim 10, this argument is not persuasive because Amagasa does teach “a blower including a nozzle configured to discharge an air stream at the heating zone” [Fig. 1A].  As noted 
Further in response, as to claim 20, this argument is not persuasive the cited portion of Amagasa is directed to a prior art reference, Japanese Unexamined Patent Application Publication No. 2000-3779, which discloses an induction heating apparatus having a descaler in which air injection nozzles aiming at a heating path 20 are obliquely disposed on both the right and left sides of the induction heating apparatus on the inlet side thereof, that is, the air injection nozzles are disposed at angles with respect to the sheet width direction of a to-be-heated material 24 [para. 0009]. In this reference, the airstream is directed to a material to be heated 24 [para. 0009; Fig. 7A-7B].
Claim Rejections - 35 USC § 112
Claims 4-5 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the sensor output” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 recites the limitation “the sensor output” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 22 each recite the limitation “the at least one sensor” in line 1.  There is insufficient antecedent basis for the limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 8-9, 11-13, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wagar (US 4433226 A). 
Examination Note: Italics are used to indicate which, if any, claim limitations are not explicitly disclosed by the cited reference. 
1. Wagar discloses a sucker rod cleaning system [Abstract, “sucker rod”; Fig. 1] comprising:
an induction heating device 30 including an electromagnet comprising a wire coil head configured to inductively heat a sucker rod positioned within a heating zone of the wire coil head [Figs. 1-4; col. 4, lines 53-58];
a sucker rod feed mechanism configured to feed a sucker rod through the heating zone in a feed direction [Fig. 1, See two drive rollers upstream of inductor 30; col. 5, lines 1-16, “any number of feed means, including positive gripping means, driver rollers, conveyors, and the like”];
a first sucker rod support on an upstream side of the wire coil head relative to the feed direction configured to support a portion of a sucker rod as it is fed through the heating zone by the feed mechanism [Fig. 1, See two drive rollers upstream of inductor 30; col. 5, lines 1-16, “any number of feed means, including positive gripping means, driver rollers, conveyors, and the like”]; and
a second sucker rod support on a downstream side of the wire coil head relative to the feed direction configured to support a portion of a sucker rod as it is fed through the heating zone by the feed mechanism [Fig. 1, See two drive rollers downstream of inductor 30; col. 5, lines 1-16, “any number of feed means, including positive gripping means, driver rollers, conveyors, and the like”]. 
a temperature sensor wherein the sensor output is indicative of a temperature of the sucker rod, an optical sensor wherein the sensor output is indicative of a reflectance of a surface of the sucker rod, a displacement sensor wherein the sensor output is indicative of a position of a surface of the sucker rod [col. 4, lines 62-67; col. 5, lines 49-60], and a radiation sensor wherein the sensor output is indicative of a level of radiation being discharged from the sucker rod.
4. Wagar discloses the system of claim 1, further comprising a controller configured to adjust one of the feeding of the sucker rod through the heating zone of the wire coil head by the feed mechanism, and the inductive heating of the portion of the sucker rod within the heating zone by the heating device [col. 5, lines 49-60, Fig. 6], based on the sensor output [col. 5, lines 49-60].
8. Wagar discloses the system of claim 1, wherein the feed mechanism includes a portion on the upstream side of the wire coil head configured to feed the sucker rod in the feed direction [Fig. 1, See two drive rollers upstream of inductor 30; col. 5, lines 1-16, “any number of feed means, including positive gripping means, driver rollers, conveyors, and the like”].
9. Wagar discloses the system of claim 1, wherein the feed mechanism includes a portion on the downstream side of the wire coil head configured to feed the sucker rod in the feed direction [Fig. 1, See two drive rollers downstream of inductor 30; col. 5, lines 1-16, “any number of feed means, including positive gripping means, driver rollers, conveyors, and the like”].
11. Wagar discloses the system of claim 1, wherein the first and second supports are each selected from the group consisting of a tubular support, through which the sucker rod is fed, and a roller support, on which the sucker rod is supported [Fig. 1, See two drive rollers both upstream and downstream of inductor 30; col. 5, lines 1-16, “any number of feed means, including positive gripping means, driver rollers, conveyors, and the like”].

feeding the sucker rod in a feed direction through the wire coil head and the heating zone using the sucker rod feed mechanism [claim 2, “(c) feeding...sucker rods…through said inductors”; col. 5, lines 1-16, “any number of feed means, including positive gripping means, driver rollers, conveyors, and the like”; Fig. 1, See drive rollers upstream and downstream of inductor 30]; 
supporting a portion of the sucker rod on an upstream side of the wire coil head relative to the feed direction using the first sucker rod support during feeding the sucker rod [Fig. 1, See drive rollers upstream and downstream of inductor 30; col. 5, lines 1-16, “any number of feed means, including positive gripping means, driver rollers, conveyors, and the like”];
supporting a portion of the sucker rod on a downstream side of the wire coil head relative to the feed direction using the second sucker rod support during feeding the sucker rod [Fig. 1, See drive rollers upstream and downstream of inductor 30; col. 5, lines 1-16, “any number of feed means, including positive gripping means, driver rollers, conveyors, and the like”];
inductively heating a portion of the sucker rod within the heating zone using the induction heating device during feeding the sucker rod [claim 2, “(e) having each inductor simultaneously energized to a first level for inductively heating said first enlarged area to generally a preselected temperature as it passes through the inductor during said step of feeding”]; and 
discharging scale deposits on a surface of the inductively heated portion of the sucker rod in response to inductively heating the portion of the sucker rod [col. 7, lines 21-30,“heated to a uniform temperature of 475°  F +-.25° F”]. 

Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. See MPEP 2112.02 I. 
Here, the instant specification discloses: “As the sucker rod 102 penetrates the heating zone 116, the entire surface of the rod 104 of the sucker rod 102 that is within the heating zone 116 is rapidly heated through induction heating. In some embodiments, the surface 104 is heated to a temperature of approximately 200° F– 400° F. This rapid heating of the surface 104 causes the scale 122 on the surface 104 to “pop off” the surface 104, such as due to the rapid vaporization of components of the scale 122, thermal expansion of the scale 122 relative to the surface 104, and/or other thermal-related mechanisms” [para. 0023].  It is therefore inherent to the process of Wagar that native scale, e.g., through oxidation with the atmosphere, would be discharged from the sucker rod by the rapid heating process of Wagar because it is rapidly heated through induction heating through a temperature of at least 450° F.
13.  Wagar discloses the method of claim 12, further comprising: 
sensing a condition of the sucker rod during feeding the sucker rod, and generating a sensor output that is indicative of the condition of the sucker using a sensor of the system; and controlling the feeding of the sucker rod by the feed mechanism in response to the sensor output using a controller of the system.
15. Wagar discloses the method of claim 12, further comprising:
sensing a condition of the sucker rod during feeding the sucker rod [claim 2, “(d)sensing said rods as a first enlarged area associated with each rod leading end approaches said inductors entrance end during said step of feeding”], and generating a sensor output that is indicative of the condition of the sucker rod using at least one sensor of the system [Abstract; col. 4, lines 62-67; col. 5, lines 49-60]; and 

16. Wagar discloses the method of claim 15, wherein the at least one sensor is selected from the group consisting of a temperature sensor wherein the sensor output is indicative of a temperature of the sucker rod, an optical sensor wherein the sensor output is indicative of a reflectance of a surface of the sucker rod, a displacement sensor wherein the sensor output is indicative of a position of a surface of the sucker rod [col. 4, lines 62-67; col. 5, lines 49-60], and a radiation sensor wherein the sensor output is indicative of a level of radiation being discharged from the sucker rod.
19. Wagar discloses the method of claim 12, wherein feeding the sucker rod includes feeding the sucker rod in the feed direction using a portion of the feed mechanism on the upstream side of the wire coil head [Fig. 1, See drive rollers upstream and downstream of inductor 30; col. 5, lines 1-16, “any number of feed means, including positive gripping means, driver rollers, conveyors, and the like”],  or feeding the sucker rod in the feed direction using a portion of the feed mechanism on the downstream side of the wire coil head [Fig. 1, See drive rollers upstream and downstream of inductor 30; col. 5, lines 1-16, “any number of feed means, including positive gripping means, driver rollers, conveyors, and the like”].

Claims 1, 3-4, 9, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lewis (US 4501942 A).
Examination Note: Italics are used to indicate which, if any, claim limitations are not explicitly disclosed by the cited reference. 
1. Lewis discloses a sucker rod cleaning system [Abstract] comprising:
an induction heating device B including an electromagnet comprising a wire coil head 20 configured to inductively heat a sucker rod A positioned within a heating zone of the wire coil head 20 [Fig. 1; col. 4, lines 47-65];

a first sucker rod support 46 on an upstream side of the wire coil head relative to the feed direction configured to support a portion of a sucker rod as it is fed through the heating zone by the feed mechanism [Fig. 1, See portion of 46 upstream of coil 20; col. 5, lines 5-27]; and
a second sucker rod support on a downstream side of the wire coil head relative to the feed direction configured to support a portion of a sucker rod as it is fed through the heating zone by the feed mechanism [Fig. 1, See portion of 46 downstream of coil 20; col. 5, lines 5-27].
3. Lewis discloses the system of claim 1, further comprising at least one sensor 52 having a sensor output that is indicative of a condition of a sucker rod being fed through the heating zone of the wire coil head [col. 5, lines 28-55], wherein the at least one sensor is selected from the group consisting of a temperature sensor wherein the sensor output is indicative of a temperature of the sucker rod, an optical sensor wherein the sensor output is indicative of a reflectance of a surface of the sucker rod, a displacement sensor wherein the sensor output is indicative of a position of a surface of the sucker rod [col. 5, lines 28-55], and a radiation sensor wherein the sensor output is indicative of a level of radiation being discharged from the sucker rod.
4. Lewis discloses the system of claim 1, further comprising a controller configured to adjust one of the feeding of the sucker rod through the heating zone of the wire coil head by the feed mechanism, and the inductive heating of the portion of the sucker rod within the heating zone by the heating device [Fig. 2; col. 5, lines 28-55] based on the sensor output [col. 5, lines 28-55].
9. Lewis discloses the system of claim 1, wherein the feed mechanism includes a portion on the downstream side of the wire coil head configured to feed the sucker rod in the feed direction [col. 5, lines 5-27].
11. Lewis discloses the system of claim 1, wherein the first and second supports 46 are each selected from the group consisting of a tubular support, through which the sucker rod is fed, and a roller .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wagar (US 4433226 A), as applied to claims 1, 3-4, 8-9, 11-13, 15-16, and 19 above, and further in view of Weiss et al. (US 20080149622 A1).
Examination Note: Italics are used to indicate which, if any, claim limitations are not explicitly disclosed by the cited reference. 
2. Wagar discloses the system of claim 1, but fails to explicitly disclose:
wherein the induction heating device includes an electronic oscillator configured to drive a high-frequency alternating current through the wire coil head of the electromagnet.
Wagar discloses a voltage controlled oscillator provides output voltage to the inductor, but fails to explicitly disclose a high-frequency alternating current.
However, Weiss discloses an apparatus and process are provided for scan induction heating of a workpiece. The workpiece is moved through an inductor to inductively heat treat features of the workpiece with electric power of varying frequency and duty cycle to control the magnitude of electric power as the frequency changes. [Abstract];
[para. 0006] Therefore depth of penetration is inversely proportional to the square root of the frequency of the applied current. If the workpiece has two features with a first feature that requires heating to a shallow depth of penetration (e.g. 2.5 mm), and a second feature that requires heating to a deeper depth of penetration (e.g. 4.5 mm), the conventional method uses an inverter with a fixed output 
[0007] One object of the present invention is to vary the output frequency of the inverter while adjusting the output power level of the inverter by pulse width modulation, as required to inductively heat treat and/or temper various features of a workpiece to different depths of penetration in an induction scan of the workpiece. [para. 0007].
[0023] There is shown in the figures one example of the scan induction heating apparatus of the present invention. In FIG. 1, inverter 10 supplies single phase ac power to scan inductor (coil) 12 via suitable electrical conductors such as bus bars. DC input to the inverter may be from any suitable dc power source. The inductor may comprise any type of inductor known in the art, and may be, for example, a single or multiple turn inductor, or an assembly of individual inductors that are connected to one or more ac sources of power. Workpiece 14 is held in place by a means for moving the workpiece through the inductor, which can be, for example, a screw drive assembly 16, with extended arms, 16a, to hold the ends of the workpiece. Alternatively the workpiece may be stationary and the inductor can be moved along the workpiece, or combined and coordinated movement of both the workpiece and inductor can be used. A means for rotating the workpiece, such as electric motor 18, may also be provided for rotating the workpiece as it moves through the inductor. A position sensing means, such as servomechanism 20, provides position output signal 21 to processor 22. The position output signal 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillator, of the induction heating device of Wagar, to include the oscillator for providing a high frequency alternating current, of Weiss, in order to control the depth to which the heating of the inductor penetrates the workpiece, as taught by Weiss [para. 0007].
5. Modified Wagar discloses the method of claim 4, but fails to explicitly disclose:
wherein controlling the feeding of the sucker rod comprises controlling a speed at which the sucker rod is fed through the heating zone of the wire coil head based on the sensor output.
Wagar discloses feeding the sucker rod at a constant, predetermined rate [Abstract]. 
However, Weiss discloses a method of scan induction heating [Abstract], comprising:
[0004] One method of heat treating the workpiece and features on the workpiece is by electric induction scanning (or progressive) heat treatment. In this process, the workpiece generally moves through one or more scan inductors, although in other arrangements, the workpiece may be stationery and the one or more scan inductors (coils) may move along the length of the workpiece. AC power is applied to the scan inductor to create a magnetic field around the inductor. The field magnetically couples with the workpiece to inductively heat the workpiece. AC power to the scan inductor may be varied as the workpiece passes through the inductor. For example U.S. Pat. No. 3,743,808 teaches controlling the induction power and/or the scanning velocity of the scan inductor by comparing instantaneous power and the instantaneous velocity with a known energy distribution profile. The rate at which the workpiece moves through the inductor (scan rate) can be used to control the degree of heating at the cross section of the workpiece that is coupled with the magnetic field.
Here, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of feeding the workpiece at a constant rate, of Wagar, to include the method of modifying the feed rate based on degree of heating at a cross 
6. Modified Wagar discloses the system of claim 1, further comprising a rotator 18 configured to rotate a sucker rod 14 as the sucker rod is fed through the heating zone of the wire coil head 12 by the feed mechanism 16 [Weiss, Fig. 1; para. 0023, “rotating the workpiece, such as electric motor 18, may also be provided for rotating the workpiece as it moves through the inductor”].
Here, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding mechanism, of the induction heating device of Wagar, to include the rotating motor, of Weiss, in order to ensure uniform heating of the workpiece, as taught by Weiss [para. 0023].
14. Wagar discloses the method of claim 13, but fails to explicitly disclose:
wherein controlling the feeding of the sucker rod comprises controlling a speed at which the sucker rod is fed through the heating zone of the wire coil head based on the sensor output.
Wagar discloses feeding the sucker rod at a constant, predetermined rate [Abstract]. 
However, Weiss discloses a method of scan induction heating [Abstract], comprising:
[0004] One method of heat treating the workpiece and features on the workpiece is by electric induction scanning (or progressive) heat treatment. In this process, the workpiece generally moves through one or more scan inductors, although in other arrangements, the workpiece may be stationery and the one or more scan inductors (coils) may move along the length of the workpiece. AC power is applied to the scan inductor to create a magnetic field around the inductor. The field magnetically couples with the workpiece to inductively heat the workpiece. AC power to the scan inductor may be varied as the workpiece passes through the inductor. For example U.S. Pat. No. 3,743,808 teaches controlling the induction power and/or the scanning velocity of the scan inductor by comparing instantaneous power and the instantaneous velocity with a known energy distribution profile. The rate at which the workpiece moves through the inductor (scan rate) can be used to control the degree of heating at the cross section of the workpiece that is coupled with the magnetic field.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of feeding the workpiece at a constant rate, of Wagar, to include the method of modifying the feed rate based on degree of heating at a cross section of a workpiece, of Weiss, because it is a known alternative to a constant feed process, as taught by Weiss [para. 0004].
17. Modified Wagar discloses the method of claim 12, further comprising rotating the sucker rod during feeding the sucker rod using a rotator 18 of the system [Weiss, Fig. 1; para. 0023, “rotating the workpiece, such as electric motor 18, may also be provided for rotating the workpiece as it moves through the inductor”].
Here, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding mechanism, of the induction heating device of Wagar, to include the rotating motor, of Weiss, in order to ensure uniform heating of the workpiece, as taught by Weiss [para. 0023].

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagar (US 4433226 A), as applied to claims 1, 3-4, 8-9, 11-13, 15-16, and 19 above, and further in view of Amagasa et al. (EP 1375680 A1).
10. Wagar discloses the system of claim 1, but fails to explicitly disclose the system further comprising a blower including a nozzle configured to discharge an air stream at the heating zone.
However, Amagasa discloses a scale removing method for induction heating apparatus [Abstract; Fig. 1A], comprising:
[0019] First, when it is intended, as shown in FIG. 1A, to blow off scales 5 depositing on a heat insulating board 3 near to an injection nozzle 7 disposed at the outlet end of an induction heating coil 2, by increasing the injection angle of the blowing air with respect to the surface of the heat insulating board 3, that is, by increasing the incident angle θ of the blowing air (hereinafter, simply referred to as incident angle) with respect to the upper surface of the heat insulating board 3 disposed below the pass line of a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for treating a workpiece with an induction heating, of Wagar, to include air injection nozzles disposed at the outlet end of an induction heating coil, of Amagasa, in order to improve scale removal from the induction heating zone of the apparatus, as taught by Amagasa [para. 0019; Fig. 1A].
20. Wagar discloses the method of claim 11, but fails to explicitly disclose the method further comprising: 
discharging an air stream at the heating zone using a blower of the system; and
blowing scale particles off the sucker rod using the airstream.
However, Amagasa discloses a scale removing method for induction heating apparatus [Abstract], comprising:
[0009] As shown in FIGS. 7A and 7B, Japanese Unexamined Patent Application Publication No. 2000-3779 discloses an induction heating apparatus having a descaler in which air injection nozzles aiming at a heating path 20 are obliquely disposed on both the right and left sides of the induction heating apparatus on the inlet side thereof, that is, the air injection nozzles are disposed at angles with respect to the sheet width direction of a to-be-heated material 24.
Further, the publication discloses an induction heating apparatus on which air injection nozzles 21a, 21b of a descaler are mounted at angles shifted with respect to a sheet width direction as shown in the figure. Note that FIG. 7A shows a sectional view of the to-be-heated material 24 when it is viewed from a transporting direction and FIG. 7B shows a plan view of the same. [para. 0009].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a workpiece with an induction heating, of Weiss, to include air injection nozzles are disposed at angles to a workpiece heated .

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagar (US 4433226 A), as applied to claims 1, 3-4, 8-9, 11-13, 15-16, and 19 above, and further in view of Liu Dan et al. (CN 103276185 B, Machine Translation produced by Espacenet.com).
7. Wagar discloses the system of claim 1, but fails to explicitly disclose the system further comprising a vibrator configured to vibrate a sucker rod as it is fed through the heating zone of the wire coil head by the feed mechanism.
However, Liu Dan discloses a shaft component vibration induction heating method and apparatus [para. 0005, 0009], comprising:
The present invention uses a cylindrical metal body to vibrate back and forth in the magnetic field generated by a sleeve-shaped coil connected to an alternating current. The reciprocating motion of the cylindrical metal body constantly changes its magnetic flux and generates alternating induced currents. The principle of heating the metal body through the Joule heat of the eddy current effect is proposed. A vibration induction heating method and heating device for shaft parts are proposed. It can improve the production efficiency of time-sharing and multi-station heat treatment, improve the production flexibility of synchronous dual-frequency heat treatment, improve the heat treatment effect, and reduce the investment cost and maintenance cost of production equipment. [para. 0005].
The shaft parts are nested into the sleeve-shaped induction coil, and the sleeve-shaped induction coil is fed with alternating current of a fixed frequency. Reciprocating vibration realizes vibration induction heating of shaft parts; it can be used in combination with fixed frequency induction heating equipment to achieve synchronous dual frequency induction heating; by adjusting the frequency of vibration, the frequency of vibration induction eddy current superimposed on the fixed frequency can be changed in time. [para. 0009].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inductive heating device, of Wagar, to include a vibration source combined with the induction equipment, of Liu Dan, in order to improve the heat treatment effect and efficiency of the induction heating device, as taught by Liu Dan [para. 0005, 0009]. 
18. Wagar discloses the method of claim 12, but fails to explicitly disclose the method further comprising vibrating the sucker rod during feeding the sucker rod using a vibrator of the system.
However, Liu Dan discloses a shaft component vibration induction heating method and apparatus [para. 0005, 0009], comprising:
The present invention uses a cylindrical metal body to vibrate back and forth in the magnetic field generated by a sleeve-shaped coil connected to an alternating current. The reciprocating motion of the cylindrical metal body constantly changes its magnetic flux and generates alternating induced currents. The principle of heating the metal body through the Joule heat of the eddy current effect is proposed. A vibration induction heating method and heating device for shaft parts are proposed. It can improve the production efficiency of time-sharing and multi-station heat treatment, improve the production flexibility of synchronous dual-frequency heat treatment, improve the heat treatment effect, and reduce the investment cost and maintenance cost of production equipment. [para. 0005].
The shaft parts are nested into the sleeve-shaped induction coil, and the sleeve-shaped induction coil is fed with alternating current of a fixed frequency. Reciprocating vibration realizes vibration induction heating of shaft parts; it can be used in combination with fixed frequency induction heating equipment to achieve synchronous dual frequency induction heating; by adjusting the frequency of vibration, the frequency of vibration induction eddy current superimposed on the fixed frequency can be changed in time. [para. 0009].
Therefore, it would have been prima facie . 
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wagar (US 4433226 A), as applied to claims 1, 3-4, 8-9, 11-13, 15-16, and 19 above, and further in view of Yao et al. (US 20110297832 A1).
21. Wagar discloses the system of claim 4, but fails to explicitly disclose wherein the at least one sensor comprises the optical sensor.
Wagar discloses: “A sensing means 60 which may comprise a limit switch, proximity switch, micro switch or the like” [col. 4, lines 58-60].
However, Yao discloses: There are many different types of proximity sensors. One type has a transmitter which transmits electromagnetic radiation of a predetermined wavelength range positioned adjacent to a receiver which is adapted to receive electromagnetic radiation in the predetermined wavelength range and generate a signal indicative of the amount of such electromagnetic radiation that is received. Infrared (IR) radiation transmitters and receivers are often used. In operation, an IR transmitter transmits IR radiation which strikes a nearby object and is reflected by the object back towards the transmitter and receiver. IR radiation reflected by the object onto the receiver is sensed by the receiver which generates a signal indicative of the amount of IR radiation striking it. A signal of sufficient magnitude indicates the likely presence of a nearby object. [para. 0002]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the proximity sensor, of Wagar, with an optical proximity sensor, of Yao, because they are effective proximity sensors, as taught by Yao [para. 0002]. 
23. Modified Wagar discloses the method of claim 16, wherein sensing the condition of the sucker rod during feeding the sucker rod comprises sensing the reflectance of the surface of the sucker rod using the optical sensor [Yao, para. 0002], or sensing the level of radiation being discharged from the sucker rod using the radiation sensor.
Yao discloses: There are many different types of proximity sensors. One type has a transmitter which transmits electromagnetic radiation of a predetermined wavelength range positioned adjacent to a receiver which is adapted to receive electromagnetic radiation in the predetermined wavelength range and 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the proximity sensor, of Wagar, with an optical proximity sensor, of Yao, because they are effective proximity sensors, as taught by Yao [para. 0002]. 
Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Wagar (US 4433226 A), fails to teach or suggest, alone or in combination, a sucker rod cleaning system comprising the feature of “wherein the at least one sensor comprises the radiation sensor” in conjunction with the limitation of claim 4, from which claim 22 depends, “comprising a controller configured to adjust…based on the sensor output”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show induction heating apparatus and methods, and/or apparatus and methods for treating sucker rods [Abstracts].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713